PER CURIAM.
Appellant was convicted of the crimes of breaking and entering with intent to commit a misdemeanor, to wit, petit larceny, and petit larceny. He received the maximum sentence for each offense to be served consecutively. He now appeals the denial of what he characterizes as a motion to vacate sentence under Rule 3.850, CrPR, 33 F.S.A.
In view of the fact that the petit larceny was the same offense which he intended to commit when he broke and entered, appellant is entitled to have the lesser sentence set aside under the rationale of Edmond v. State, Fla.App.2d, 1973, 280 So.2d 449. Consequently, appellant’s sentence for the crime of petit larceny is hereby vacated.
In fairness to the trial judge, appellant’s pro se motion was inartfully drawn and the illegality of the sentence was only made dear through the services of the public defender in this appeal. However, since the second sentence is so clearly proscribed by Edmond, we feel that it would be a waste of judicial labor to remand the motion for further consideration below.
HOBSON, A. C. J., and BOARDMAN and GRIMES, JJ., concur.